MEMORANDUM **
In these consolidated cases, Rene Barrios-Candido, a native and citizen of Guatemala, petitions for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an immigration judge’s decision denying him relief under former Immigration and Nationality Act § 212(c), and the BIA’s order denying his motion to reconsider. Our jurisdiction is governed by 8 U.S.C. § 1252. We dismiss the petition for review in No. 06-72229, and deny the petition for review in No. 06-73308.
We lack jurisdiction to review the BIA’s dismissal of Barrios-Candido’s direct appeal. See Vargas-Hernandez v. Gonzales, 497 F.3d 919, 923 (9th Cir.2007) (“Discretionary decisions, including whether or not to grant § 212(c) relief, are not reviewable. 8 U.S.C. § 1252(a)(2)(B)(ii).”).
*506Reviewing de novo, Cano-Merida v. INS, 311 F.3d 960, 964 (9th Cir.2002), we conclude that Barrios-Candido did not establish prejudice resulting from the BIA’s failure to send his prior counsel a briefing schedule. The BIA therefore correctly-denied Barrios-Candido’s motion to reconsider. See id. at 965 (in addition to demonstrating a due process violation, a petitioner must show that the violation was prejudicial and potentially affected his proceedings’ outcome).
Barrios-Candido’s counsel is reminded that unpublished dispositions filed before January 1, 2007 may not be cited to this court. See 9th Cir. R. 36-3(c).
No. 06-72229: PETITION FOR REVIEW DISMISSED.
No. 06-73308: PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.